 1

 2

 3                                                                  JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9             CENTRAL DISTRICT OF CALIFORNIA –SOUTHERN DIVISION

10

11   VICTORIA E. B.,                    CASE NO. SACV 20-01047-AS

12                     Plaintiff,

13        v.                                   JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                       Defendant.
16

17

18         IT IS HEREBY ADJUDGED that the decision of the Commissioner
19   of the Social Security Administration is reversed in part and the
20   matter is remanded for further administrative action consistent
21   with the Opinion filed concurrently herewith.
22

23        DATED:   July 8, 2021
24
                                                      /s/      _________
25                                                 ALKA SAGAR
                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
